Citation Nr: 1210236	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-08 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a compensable rating for malaria.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel
INTRODUCTION

The Veteran had active duty service from August 1958 to July 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for bilateral hearing loss.

In addition, the Veteran appeals from an August 2008 rating decision that denied his claim for an increased rating for malaria.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before a Decision Review Officer (DRO) in a December 2008 hearing.  A hearing transcript has been associated with the claims file.

In August 2011, the Board denied the Veteran's claim for service connection for left ear hearing loss and remanded the instant claim for service connection for right ear hearing loss.

The issue of entitlement to a compensable rating for malaria is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's right ear hearing loss was not present in service and is not etiologically related to service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1112, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his claim for service connection for bilateral hearing loss in a March 2006 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that he should submit any information relevant to his claim.  This letter provided proper preadjudication notice in accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  A March 2009 letter provided notice regarding the remaining elements of proper Dingess notice, after the initial adjudication of the Veteran's claim.  The timing deficiency with regard to this notice was cured by the readjudication of the claim in a November 2011 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records, portions of his service personnel records and VA treatment records have been obtained.  The Veteran wrote that he received all of his treatment at VA in an April 2006 letter.  Although the Veteran has reported undergoing post-service audiological examinations for his employment,  he did not specify the particular location which conducted these examinations nor did he provide an appropriate authorization which would allow VA to obtain such records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.   38 C.F.R. § 3.159(c)(1).
  
The Veteran has been afforded a VA audiological examination and a sufficient medical opinion has been obtained.  Moreover, the August 2011 VA examination report and the VA treatment records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board's August 2011 remand instructed the agency of original jurisdiction to afford the Veteran a VA audiology examination to determine the etiology of his claimed right ear hearing loss.  Such an audiological examination was conducted in August 2011.  The Board therefore concludes that there has been substantial compliance with the terms of its previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-7 (1999).

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as organic diseases of the nervous system are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Prior to November 1, 1967, audiometric testing for hearing by a service department were reported by a standard set by the American Standards Association (ASA). Since November 1, 1967, the standard for audiometric testing for hearing has been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The ISO standard is the current method for measuring hearing loss and used by VA to determine a hearing loss disability under 38 C.F.R. § 3.385. 

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Right Ear Hearing Loss

An August 1958 service entrance examination was negative for any relevant abnormalities and the Veteran hearing's was measured to be 15/15 bilaterally.  The Veteran denied ear trouble in an accompanying Report of Medical History (RMH).  An August 1960 audiological examination found his bilateral hearing to be 20/20.  

In October 1960, left otitis externa that was greatly improved and a "great deal" of debris in the ear canal were noted.  An itchy left ear was noted in December 1960.

A July 1961 service discharge examination was negative for any relevant abnormalities.  The Veteran denied suffering from hearing loss in an accompanying RMH and the examiner noted that he "responded well" to treat for external otitis in August 1960.  An accompanying audiological examination revealed the following results, measured in decibels and converted to ANSI units:

Hertz	500	1,000	2,000	4,000
Right	25	15	20	20	
         	  
The remaining service treatment records were negative for any complaints, treatments or diagnoses related to right ear hearing loss.

An February 2008 VA otarlynology examination reflected the Veteran's reports of constant right ear hearing loss following an ear infection in 1959.  In-service noise exposure included noise from trucks, carpentry, construction and large equipment as well as from small arms and grenades during training.  Following service, he worked in a chemical factory for 29 years and had about ten years of exposure to noise that was 85 decibels or higher.  He also worked in maintenance for three years.  He had about 17 to 18 years of work when hearing protection was available but sometimes could not wear any due to needing to hear what was going on the job; he also reported that the provided plugs hurt his ears.  Hearing testing was conducted annually since the mid-1970s and noted some hearing loss.  Ear treatment or the use of hearing aids were denied.  Physical examination found the ear canals and tympanic membrane to be normal but partially blocked with ear wax.  Following this examination and a review of the Veteran's service treatment records and VA treatment records, a diagnosis of bilateral hearing loss was made.  The examiner opined that this hearing loss was not caused by or a result of hearing loss.  The service discharge examination did not demonstrate any hearing loss or continuing ear problems.  The infection (external otitis) did not cause any hearing loss nor did the noise exposure he had during service cause the hearing loss.

A February 2008 VA audiological examination reflected the Veteran's reports of hearing difficulties, particularly in crowds, at church and while watching television.  During service, he worked as a combat engineer building roads, bridges and buildings and drove a five ton dump truck.  He felt that his hearing loss began after having an ear infection during service.  Hearing protection devices were not used.  Following service, he worked at a plant for 29 years, including 18 years as a supervisor, and occasionally used hearing protection devices.  He reported that there was "noise" in the plant.  Recreational noise exposure included hunting, some target shooting with the use of hearing protection devices and motorcycle riding.  An accompanying audiological examination revealed the following results, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right	10	10	10	60	60

Word recognition testing was 88 percent for the right ear.  Following this examination and a review of the Veteran's claims file, the examiner opined that it was not at least as likely as not that this hearing loss was caused by service.  While there was documentation of external otitis and impacted cerumen between August and October 1960, no infection was seen in a December 1960 re-check and the June 1961 discharge audiogram showed normal hearing.  The Veteran reported some unprotected noise exposure from driving a dump truck and range training but also reported post-service occupational noise exposure with occasional use of hearing protection devices for 29 years as well as recreational noise exposure.

During a December 2008 DRO hearing, the Veteran testified that he contracted an ear infection in both ears during service that was so severe blood ran out of his ears.  He was combat engineer and was exposed to construction noise and noise from trucks.  He also fired machine guns and other weapons.  He did not use hearing protection during service.  He did not notice hearing loss during service and had periods after service when his hearing was "not really bad."  Post-service treatment for hearing loss was denied but he did undergo audiological testing related to his employment.  Current symptoms included an inability to hear certain sounds and that he must ask people to repeat themselves.   	  

An August 2011 VA audiological examination reflected the Veteran's continued reports of in-service noise exposure from individual weapons such as machine guns and rifles, vehicles such as trucks and construction equipment, aircraft, grenades and plastic explosives used in demolition.  No protected military exposures were reported.  He did not notice hearing loss during service but did recall periods were his hearing was affected for a period of time due to the number of individuals firing on the range and the lack of protection.  Post-service occupational noise exposure included three years of unprotected exposure from construction equipment and 29 years in a plant with some protection used but often not used.  Administrative "time/intensity" constraints were used to limit exposure to hazardous noise, hearing protection devices were not readily available until finalization of the Occupational Safety and Health Agency (OSHA) Hearing Conservation Amendment in the early 1980s and as a supervisor, he was not around hazardous equipment all of the time.  Additionally, he reported that the actual decibel level of hazards were not quantified until late in his working career at the plant so requirements to wear hearing protection devices were not finalized for a "long time."  Post-service recreational noise exposure included being an "avid" hunter as a right-handed shooter and the use of lawn equipment and tools in home improvement projects; this exposure was unprotected.  An accompanying audiological examination revealed the following results, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right	10	10	10	55	60

Word recognition scores were 46 percent in the right ear.  Following this examination and a review of the Veteran's claims file, the examiner opined that the Veteran's right ear hearing loss was less likely than not caused by or aggravated by his service.  The Veteran's June 1961 separation examination indicated normal sensitivity at all frequencies reported.  His statements that his hearing was affected for a period of time following weapons fire exposure at ranges would suggest he experienced a temporary threshold shift with recovery as the separation audiogram continued to indicate normal sensitivity with little differences between 500 Hertz to 4000 Hertz.  The sensitivity data from the August 2011 examination appear very similar, with the exception of the 3000 Hertz threshold, where a 20 decibel difference was evident.  One would expect this difference towards the left ear, as the Veteran was a right-handed shooter, and his left ear would be more exposed to rifle/shotgun blasts due to the head shadow effect.  He reported using sporadic hearing protection in civilian employment for a variety of reasons as described above and suggested significant unprotected noise exposure, although the amount of such exposure was speculative.  His reports of being an experienced hunter without using hearing protection suggested unprotected exposure to impulse noise from the firearms used in hunting and appeared "to have been for a long time" by his reports.  The episodes of otitis externa in 1960 were treated medically with good results as noted in the separation physical.  The examiner further noted that there would be no significant effects of hearing loss on the Veteran's occupation.

The Veteran has a current disability as he has right ear hearing loss as defined by VA regulations.  38 C.F.R. § 3.385.  In order for his right ear hearing loss to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease or that hearing loss manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1112, 1131; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

In-service noise exposure is conceded as the Veteran's reports of acoustic trauma are consistent with his reported duties and service history.  The evidence of record, including the lay statements from the Veteran, establishes that his in-service military occupational specialty (MOS) of a combat engineer exposed him to noise.  This specialty is shown to involve a "Highly Probable" exposure to hazardous noise; thus, the Veteran's in-service noise exposure is conceded.  See Fast Letter 10-35 (Sept. 2, 2010).  The Board notes that although the Veteran has claimed to have suffered a bilateral ear injury during service, service treatment records document otitis externa in the left ear only.  

The Veteran's July 1961 service discharge examination was negative for any relevant abnormalities.  The clinical evidence is negative for right ear hearing loss until 2008, nearly 47 years after active duty service and following post-service occupational noise exposure for many years as well as recreational noise exposure.  The August 2011 VA examiner declined to find a nexus between the Veteran's right ear hearing loss and service and provided a detailed rationale to support this opinion.  This opinion was based upon a review of the Veteran's claims file, including his service treatment records, and  his subjective reports regarding in-service and post-service noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends on its rationale and consideration of an accurate record).  This opinion is being afforded great probative weight.

A February 2008 VA otolaryngology examiner determined that the Veteran's hearing loss was not related to service as his service discharge examination did not demonstrate "any" hearing loss.  As indicated above, the July 1961 service discharge examination did document some degree of hearing loss but such hearing deficits did not meet the criteria for a hearing loss under VA regulations.  See 38 C.F.R. § 3.385.  It is thus inaccurate to state that there was not "any" hearing loss at service discharge.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).   In addition, this opinion appears to be based solely on the absence of documented hearing loss during service.  See Dalton v. Peake, 21 Vet. App. 23 (2007) (a medical opinion based solely on the absence of documentation in the record, without consideration of a veteran's reports, is inadequate).  This February 2008 VA otolaryngology opinion is therefore being afforded very little, if any, probative weight.  A February 2008 VA audiology examiner did not offer an etiological opinion and no other competent medical opinion suggesting a nexus between the Veteran's right ear hearing loss and service has been submitted.

The Veteran has, on occasion, alleged a continuity of symptomology relating to right ear hearing loss since service.  In a February 2008 VA otolaryngology examination, the Veteran reported that his right ear hearing loss had been constant since a 1959 ear infection.  He also reported that his right ear hearing loss began after an in-service ear infection in a February 2008 VA audiological examination.  However, he testified during his December 2008 DRO hearing that he did not notice hearing loss during service.  He also reported in an August 2011 VA examination that he did not notice this hearing loss during service, although he did recall periods of time when his hearing was affected after using the firing range.  The Board further notes that the Veteran has alleged suffering a bilateral ear infection in 1959 while the service treatment records document external otitis in the left ear only in 1960.  In light of these inconsistencies regarding the onset of hearing loss, the Veteran's reports regarding a continuity of symptomology are deemed to not be credible.

The Veteran is not competent to opine as to the etiology of his current right ear hearing loss as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his current right ear hearing loss and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  This is particularly so in the instant claim where the Veteran has reported significant post-service occupational noise exposure as well as post-service recreational noise exposure.  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his current right ear hearing loss and service are not probative as to this question.

Right ear hearing loss is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  In this case there is no evidence that right ear hearing loss was manifested to a compensable degree within one year of the Veteran's service discharge in July 1961; the Veteran also reported in a February 2008 VA examination that his employment audiograms demonstrated hearing loss beginning in the mid-1970s, well after this one-year presumptive period.

As the evidence is against finding a nexus between right ear hearing loss and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right ear hearing loss is denied.


REMAND

The August 2008 rating decision denied the Veteran's claim for an increased rating for malaria.  In November 2008, the Veteran filed a timely notice of disagreement objecting to the assigned initial rating and argued that a 10 percent rating was appropriate.  A Statement of the Case addressing this appeal has not been issued.  The Board is required to remand the claim for an increased rating for malaria to allow a Statement of the Case to be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should again consider the claim for an increased rating for malaria.  If the claim is not granted, a Statement of the Case shall be issued addressing this claim.  This issue should not be certified to the Board unless a timely substantive appeal is received.  If a timely substantive appeal is not received, the appeal should be closed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


